DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/07/2022 has been entered. Claims 1-11 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 01/07/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1- rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 21 reads “the shaft angle (ꭕ) of greater than 0 to 45°”. However, the drawings and specification fail to disclose any specific examples of a shaft angle being greater than 0 to 45°. For example, the gear pairing shown in figures 1a and 1b and disclosed as being 90° in paragraph [0052] of the specification; the gear pairing shown in figures 2a and 2b clearly show a shaft angle of 0°; the gear pairing shown in figure 3 is disclosed as being 90° in paragraph [0063]; and the gear pairing shown in figure 4 is disclosed as being 0° in paragraph [0066]. The specification lacks any support for the newly added claim limitation “the shaft angle (ꭕ) of greater than 0 to 45°” and is therefore considered new matter. 
Claim 8 line 16 reads “the shaft angle (ꭕ) of greater than 0 to 45°”. However, the drawings and specification fail to disclose any specific examples of a shaft angle being greater than 0 to 45°. For example, the gear pairing shown in figures 1a and 1b and disclosed as being 90° in paragraph [0052] of the specification; the gear pairing shown in figures 2a and 2b clearly show a shaft angle of 0°; the gear pairing shown in figure 3 is disclosed as being 90° in paragraph [0063]; and the gear pairing shown in figure 4 is disclosed as being 0° in paragraph [0066]. The specification lacks any support for the newly added claim limitation “the shaft angle (ꭕ) of greater than 0 to 45°” and is therefore considered new matter.
Claim 11 line 5 reads “a shaft angle (ꭕ) that is between greater than 0° and 90°” and line 16 reads “the shaft angle (ꭕ) of greater than 0 to 45°”. However, the drawings and specification fail to disclose any specific examples of a shaft angle being greater than 0 to 45°. For example, the gear pairing shown in figures 1a and 1b and disclosed as being 90° in paragraph [0052] of the specification; the gear pairing shown in figures 2a and 2b clearly show a shaft angle of 0°; the gear pairing shown in figure 3 is disclosed as being 90° in paragraph [0063]; and the gear pairing shown in figure 4 is disclosed as being 0° in paragraph [0066]. The specification lacks any support for the newly added claim limitation “the shaft angle (ꭕ) of greater than 0 to 45°” and is therefore considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 and 8 recites the broad recitation a shaft angle (°, and the claim also recites the shaft angle (° which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 line 21 and claim 8 line 16 read “the shaft angle (ꭕ) of greater than 0 to 45°”. It is unclear if the claimed range starts at greater then zero and ends at 45, or if the claimed ranged is greater than any value between 0 to 45, in other words, a range above 45 with no upper limit. MPEP 2173.02 states “During prosecution, Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee' s right to exclude. See Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ 1225, 1228 (Fed. Cir. 2002) (en banc)”. 

    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 20150330495 A1) in view of Wikipedia.
Regarding claim 1, Goetz discloses a gear pairing for a helical gear unit (see Fig. 1), comprising: a first gear (10) having a first toothing portion (10a, 10b) within which a number of first teeth (10a, 10b) are located and a first axis (axis of 12) and wherein the first teeth have a front side and a back side (sides of 10a, 10b); a second gear (20) having a second toothing portion within which a number of second teeth are located (see Fig. 1) and a second axis (axis of 20), wherein the first axis and the second axis enclose a shaft angle (x) that is between 0° and 90° (x=0°); wherein the first toothing portion is formed of a material selected from the group consisting of plastic or metal (see paragraph [0017], wherein the smallest of the gear wheels is manufactured from metal), and the second toothing portion is formed of the material selected from the group consisting of plastic or metal and which is different than the material of the first toothing portion such that when the first toothing portion and the second toothing portion meshingly engage, a material pairing of metal/plastic results (see paragraph [0017], wherein the larger gear wheels…are manufactured from plastic), and wherein the toothing portion formed of plastic consists of a single plastic helix angle (see Fig. 1, helix angle α) and the toothing portion formed of metal consists of a single metal  helix angle (see Fig. 1, helix angle of 10). Goetz fails to disclose the first teeth and the second teeth forming an involute toothing when engaged. However, Wikipedia teaches the first teeth and the second teeth forming an involute toothing when engaged (see line 14, wherein helical involute gears). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Goetz with helical involute gears, as taught by Wikipedia, to allow for high-strength applications (see line14); and being the most commonly used gearing today (see line 1), involute gearing is easy to manufacture, has silent operation and is easily assembled which allows for lower production costs and faster assembly. The combination above would necessarily result in the following limitations: the first teeth (Goetz, 10a, 10b) and the second teeth (Goetz, teeth of 20) meshing engage at only a single contact point (Wikipedia, line 3, wherein [i]n involute gear design contact between a pair of gear teeth occurs at a single instantaneous point) located on either the front side or the back side of the first teeth such that a backlash is formed (if contact between teeth occur at only a single point, backlash is inherent. In other words, if backlash wasn’t present, contact would occur at two points). Note: claim 1 lines 5-6 recite the limitation “a shaft angle (ꭕ) that is between 0° and 90°”. However, line 19 recites the limitation “the shaft angle (ꭕ) of 45 to 90°” and line 21 recites the limitation “the shaft angle (ꭕ) of greater than 0 to 45°”. Therefore, a 0° shaft angle is allowed by the claims with no limiting equation.  
Regarding claim 2, Goetz discloses a reference profile has a reference helix angle (βr), wherein the plastic helix angle (β1=27°, 28°, 29°, 31°, 32° or 33°) is different from the reference helix angle (βr), the metal helix angle (β2=30°) is different from the reference helix angle (βr) or both the plastic helix angle is different from the reference helix angle (βr) and the metal helix angle is different from the reference helix angle (βr), the reference profile being defined as follows:

Reference profile 1

Worm
Helical gear
Number of teeth z
2
13
Helix angle b [°]
12.6608
12.6608
Normal pressure angle an [mm]
21.0000
21.0000
Normal module mn [mm]
0.9800
Pitch diameter do [mm]
8.94
13.06
Addendum factor ha
1.1255
0.8530
Dedendum factor hf
1.2214
1.2400
Profile modification factor x
-0.3053
0.1647
Tip diameter da [mm]
10.550
15.052
Root diameter df [mm]
5.950
10.950


(see reference profile above wherein β1 and β2 are difference from βr).
Regarding claim 3, Goetz discloses the first gear (10) is formed as a worm gear (see Fig. 1) and the second gear (20) is formed as a helical gear (see Fig. 1) and the helical gear or the worm are connected to a drive shaft (12); wherein the first toothing portion of the worm and the second toothing portion of the helical gear are meshingly engaged (see Fig. 1).
Regarding claim 7, Goetz discloses wherein 1 ≤ K ≤ 3° (see paragraph [0009], wherein “The helical angle, i.e. the angle which is provided between the gear wheel axis and the helical extension of each of the two teeth, is preferably between 0° and 65°”; note that the discussion of the gearwheel in this instance is referring to the small gear 10 with two teeth (see paragraph [0008]), therefore β1 is between 0° and 65°; also see paragraph [0024], wherein helical angle α is approximately 30°, therefore β2=30°; using x=0°, β1=27°, 28°, 29°, 31°, 32° or 33° and β2=30°, solving for the second equation it is found that 1≤K≤3).
Regarding claim 8, Goetz discloses a gear paring (see Fig. 1), comprising: a first gear (10) having metal teeth (10a, 10b; see paragraph [0017], wherein the smallest of the gear wheels is manufactured from metal) and a first axis (axis of 10) and wherein the metal teeth have a front side and a back side (see Fig. 1); a second gear (20) having plastic teeth (see paragraph [0017], wherein the larger gear wheels…are manufactured from plastic) and a second axis (axis of 20), wherein the first axis and the second axis enclose a shaft angle (x) that is between 0° and 90° (x=0°); wherein the metal teeth portion and the plastic teeth meshingly engage to a metal to plastic pairing (see Fig. 1); wherein the plastic toothing portion consists of a single plastic helix angle (see Fig. 1, helix angle α) and the metal toothing portion consists of a single metal helix angle (see Fig. 1, helix angle of 10). Goetz fails to disclose the first teeth and the second teeth forming an involute toothing when engaged. However, Wikipedia teaches the first teeth and the second teeth forming an involute toothing when engaged (see line 14, wherein helical involute gears). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Goetz with helical involute gears, as taught by Wikipedia, to allow for high-strength applications (see line14); and being the most commonly used gearing today (see line 1), involute gearing is easy to manufacture, has silent operation and is easily assembled which allows for lower production costs and faster assembly. The combination above would necessarily result in the following limitations: the first teeth (Goetz, 10a, 10b) and the second teeth (Goetz, teeth of 20) meshing engage at only a single contact point (Wikipedia, line 3, wherein [i]n involute gear design contact between a pair of gear teeth occurs at a single instantaneous point) located on either the front side or the back side of the first teeth such that a backlash is formed (if contact between teeth occur at only a single point, backlash is inherent. In other words, if backlash wasn’t present, contact would occur at two points). Note: claim 8 line 5 recite the limitation “a shaft angle (ꭕ) that is between 0° and 90°”. However, line 14 recites the limitation “the shaft angle (ꭕ) of 45 to 90°” and line 16 recites the limitation “the shaft angle (ꭕ) of greater than 0 to 45°”. Therefore, a 0° shaft angle is allowed by the claims with no limiting equation.
Regarding claim 9, Goetz discloses a reference profile has a reference helix angle (βr), wherein the plastic helix angle (β1=27°, 28°, 29°, 31°, 32° or 33°) is different from the reference helix angle (βr), the metal helix angle (β2=30°) is different from the reference helix angle (βr) or both the plastic helix angle is different from the reference helix angle (βr) and the metal helix angle is different from the reference helix angle (βr), the reference profile being defined as follows:

Reference profile 1

Worm
Helical gear
Number of teeth z
2
13
Helix angle b [°]
12.6608
12.6608
Normal pressure angle an [mm]
21.0000
21.0000
Normal module mn [mm]
0.9800
Pitch diameter do [mm]
8.94
13.06
Addendum factor ha
1.1255
0.8530
Dedendum factor hf
1.2214
1.2400
Profile modification factor x
-0.3053
0.1647
Tip diameter da [mm]
10.550
15.052
Root diameter df [mm]
5.950
10.950


(see reference profile above wherein β1 and β2 are difference from βr).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 20150330495 A1) in view of Wikipedia, Figura (US 20140311267 A1) and Carl (US 20180029508 A1).
Regarding claim 4, Goetz fails to disclose the helical gear is made of metal, and wherein the worm is made of plastic. However, Figura teaches the helical gear is made of metal, and wherein the worm is made of plastic (Figura, paragraph [0005], wherein the worm shaft and the worm wheel can be formed of different materials. For example, the worm shaft can be made of metal, while the worm wheel can be made of plastic; and paragraph [0054], wherein the worm shaft can be formed of plastic; the result of the preceding paragraphs is the worm is made of plastic and the helical gear is made of metal). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Goetz with a helical gear made of metal and a worm made of plastic, as taught by Figura, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is considered prima facie obvious. In other words, it would have been obvious to try the above combination of materials. In accordance with MPEP 2143(I)(E), (1) Figure sets forth a helical gear made of metal and a worm gear made of plastic, as such, using both plastic or both metal gears is a recognized problem in the art; (2) the finite number of identified predictable solutions are: metal worm and metal helical gear, metal worm and plastic helical gear, plastic worm and plastic helical gear and plastic worm and metal helical gear; (3) given the four solutions, one having ordinary skill in the art could have easily pursued each solution with a reasonable expectation of success; and (4) it would have been obvious to make one gear of plastic and one gear of metal since it is known that a metal/plastic gear combination allows for higher torque transfer than a plastic/plastic pair, and also reduces noise generation from a traditional metal/metal pair.  Goetz fails to disclose the helical gear is formed as a spindle nut and interacts with a spindle. However, Carl teaches the helical gear (94) is formed as a spindle nut (74) and interacts with a spindle (71). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Goetz with a spindle and nut, as taught by Carl, to provide rotational transmission between two elements which can be converted into linear motion.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant is advised that should claim 11 be found allowable, claims 8-10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive.
Applicant takes the position that Goetz discloses two gears comprising axes which are parallel and having a shaft angle of 0 degrees. The Examiner agrees with Applicant’s assertion, however, the arguments appears to be directed toward the addition of new matter. More specifically, in claims 1 and 8 the added limitation  of “greater than 0 to 45°”. It is noted in the rejections of claims 1 and 8 above, that the claims recite “a shaft angle (ꭕ) that is between 0° and 90°”, which specifically includes 0°. The further limitations set forth equations that are specific to an angle which is greater then 0° and equal to or less than 90°. There is no claimed equation for 0°. Since 0° is permitted by the claims and no equation for 0° is present, the fact that Goetz discloses a shaft angle of 0 degrees is moot. 
Applicant takes the position that Goetz discloses a spur gear unit, the Examiner respectfully disagrees. As noted by Applicant on page 9 first paragraph of the remarks filed 06/07/2022, paragraph [0024] of Goetz reads “Smaller gear wheel 10 and larger gear wheel 20 are in each case helically geared”. Additionally, the only mention of spur gears in Goetz occurs in paragraph [0002], which discusses the background of transmissions. As such, Goetz clearly discloses helical gears. 
Applicant takes the position that both gears of Goetz have identical helix angles, the Examiner respectfully disagrees. First, as noted by Applicant, paragraph [0024] of Goetz reads “Smaller gear wheel 10 and larger gear wheel 20 are in each case helically geared, where helical angle α is approximately 30°”. Paragraph [0024] of Goetz does not state that the helix angles of both gears are the same. Paragraph [0024] states that both gears 10 and 20 are helically geared. As can be seen in Fig. 1 of Goetz, the helical angle α is shown on larger gear 20, and not on smaller gear 10. Second, as noted by Applicant, paragraph [0009] of Goetz reads “The helical angle, i.e. the angle which is provided between the gear wheel axis and the helical extension of each of the two teeth is preferably between 0° and 65° and in particular preferably between 15° and 50°”. Paragraph [0009] of Goetz is absolutely clear that the helical angle of each of the two teeth is between the ranges above. The only gear with two teeth is the smaller gear 10. Since the larger gear 20 is shown to have a helix angle α which is approximately 30°, and the smaller gear 10, i.e., the gear with two teeth, is disclosed to have a helix angle between 0° and 65°, it is clear that the helix angles are different. 
Regarding Applicant’s arguments that Goetz teaches against the proposed modification of involute gears, the Examiner respectfully disagrees. As noted by Applicant, paragraph [0003] reads “Gear wheels with only two teeth are known from the prior art. Such a gear wheel is apparent, for example, from DE 2006 011 877 U1. The gear wheel proposed there is configured in the manner of an involute-toothed gear wheel which means in the case of a gear wheel with only two teeth that concave indentations are respectively provided between the teeth. This configuration of the gear wheel leads, however, to insufficient strength in the region of the concave indentations depending on the application”. The disclosure of Goetz does not teach away from the proposed modification, it states that it leads to insufficient strength depending on the application, in other words, there are applications in which involute-toothed gears have sufficient strength. Since Goetz discloses that the gear strength is application dependent, Goetz does not absolutely teach away from the proposed combination.
Given the arguments presented above, the rejections of the claims are maintained.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658